Title: John Paul Jones to the American Commissioners, 5 December 1777
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Nantes Decr. 5th. 1777.
I had the honor of writing to you yesterday by post under cover by Mr. Williams. I inclosed copies of two letters which I wrote you previous to my departure from Portsmouth, together with a plan which I drew up at Philadelphia on the Regulation and Equipment of our infant Navy. I now inclose you a letter which I had the honor to receive in charge from the Secret Committee in May last. My then orders were to deliver it into your own hands, but as Mr. Williams assures me that he will send it by an Opportunity altogether certain and as I think my presence here is necessary for a few days until the Equipment &ca. of the Ranger is fairly begun I have taken the liberty of putting the letter into his care.
I am here, ready to receive and to pay cheerful and prompt Obedience to your Orders. It is my first and favorite Wish to be Employed in Active and Enterprizing services where there is a prospect of rendering Acceptable services to America. The singular Honor which Congress hath done me by their generous acknowledgements of my past services hath inspired me with sentiments of Gratitude which I shall carry with me to my Grave, and if a life of services devoted to America can be made instrumental in secureing its Independence I shall regard the continuance of such Approbation as an honor far superiour to what Kings ever could bestow.
I am ready to lay before you any Orders which I have received from Congress. At present I take the liberty of inclosing for your inspection a very honorable and unexpected Appointment which I received in Feberuary last the intention whereof was rendered abortive by the Jealosy of the then Commodore Hopkins.
I have always since we have had Ships of War been persuaded that small squadrons could be employed to far better Advantage on private expeditions and would distress the Enemy infinitly more than the same force could do by cruising either Jointly or Seperately. Were strict Secrecy observed on our part, the Enemy have many important places in such a defenceless Situation that they might be effectually Surprised and attacked with no very considerable Force. We cannot yet Fight their Navy as their numbers and Force is so far Superiour to ours; therefore it seems to be our most natural Province to surprize their defenceless places and thereby divide their attention and draw it off from our Coasts. But you see that my honorable Correspondent is, and I know that many others are, of the same opinion. I wish for opportunities to testify with how much respect I have the honor to be Gentlemen Your very Obedient and very humble Servant
The Honble B. Franklin, S. Deane and A. Lee Esqrs
 
Notation: Nantes 5th Decr. 1777. To the Honble. B. Franklin S. Deane, and A Lee Esqrs. Paris.
